MOTION AND PROCEDURAL RULINGOn relator's motion for relief from judgment pursuant to Civ.R. 60(B). Relator's motion for relief from judgment shall be treated as a motion pursuant to S.Ct.Prac.R. 4.01. Motion granted. The attorney general remains dismissed as a party to this case. Sua sponte, alternative writ granted.The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days, relator shall file a brief within 10 days of the filing of the evidence, respondent shall file a brief within 20 days after the filing of relator's brief, and relator may file a reply brief within 7 days after the filing of respondent's brief.